MR. JUSTICE CASTLES
(dissenting).
I dissent.
*493First, as to attorney fees, the majority opinion has no difficulty here, since it terms it all “a tempest in a teapot”. It then strikes from' the judgment and substitutes a new judgment. It overlooks the need for filing a cost bill. It readily admits that the trial court was wrong in using section 45-601 et seq., but then finds section 41-1306 applicable. I believe that what is described here as services as a bookkeeper and expenses is not labor at all, but merely professional services. Thus no attorney fees are allowable.
Further, as to the evidence on finding gifts, I believe it is totally lacking as clear, convincing, strong and satisfactory.
I have no particular quarrel with that part of the opinion dealing with the statute of limitations.